                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JEFFREY HENNESSY,                                          CIVIL ACTION

          Petitioner,

         V.
                                                            NO. 18-5558
MICHAEL D. OVERMYER, et al.,

              Respondents.


                                   fJ__     ORDER

CHAD F. KENNEY, J.            -1'"~ . -, --,
       AND NOW, this ~day of            .      Pr       ,2019, upon consideration of
Petitioner's Petition for a Writ of Habeas Corpus (Doc. No. 2), Defendant's Response thereto

(Doc. No. 14), and the Report and Recommendation of United States Magistrate Judge Marilyn

Heffley (Doc. No. 15), it is hereby ORDERED that:

       1. The Report and Recommendation is APPROVED and ADOPTED;

       2. The Petition for a Writ of Habeas Corpus is DENIED and DISMISSED WITH

           PREJUDICE;

       3. There is no probable cause to issue a certificate of appealability; and

       4. The Clerk of Court shall mark this case CLOSED.



                                                    BY THE COURT:




                                                                                           /
